The Official Web Site for Virginia’s Judicial System

 9+
 

 Home 
 Virginia's Court System
     Virginia Courts in Brief 
 Supreme Court of Virginia
         About 
 Calendar 
 Case Status and Information 
 Forms 
 Information Regarding Petitions for Appeal Docketed for a Writ Panel Hearing
           Information Regarding Pending Appeals that Have Been Granted
             Appeals Granted 
 Argument Docket 
 Counsel in Decided Cases 

 Justices of the Supreme Court of Virginia  
 Office of Chief Staff Attorney 
 Audio Recordings
              of Oral Arguments 
 Opinions
             By Date Issued (since 6/9/95) 
 Opinions Search 

 Unpublished Orders  
 Petitions for Rehearing 
 Resources and Reference Materials
             Americans with Disabilities Act (ADA) 
 Code of Virginia 
 Instructions for Qualification as Corporate Counsel Before this Court 
 Instructions for Attorneys Arguing Granted Cases Before the Court 
 Procedures for Obtaining a Certificate of Good Standing from the Clerk of the Supreme Court 
 Supreme Court of Virginia Computers
          in the Courtroom Policy 
 Supreme Court of Virginia Informational Pamphlet 

 Rules of the Supreme Court of Virginia
             Rules of the Supreme Court of Virginia 
 Amendments to Rules of the Supreme Court of Virginia 
 Amendments Arranged by Rule, with Amendments Tracked 
 Proposed Amendments to Rules of the Supreme Court of Virginia 
 Call for Comment on Draft Revisions to Rules of Court 
 Prior Requests for Comments on Draft Revisions to Rules of Court 
 Medical Malpractice Rules of Practice 



 Court of Appeals of Virginia
         About 
 Calendar 
 Case Status and Information 
 Dockets 
 Forms 
 Judges of the Court of Appeals of Virginia 
 Office of Chief Staff Attorney 
 Opinions
             Opinions Search 
 Published Opinions (5/2/95  present) 
 Unpublished Opinions (3/5/02  present) 

 Resources and Reference Materials
             Americans with Disabilities Act (ADA) 
 Code of Virginia 
 Court of Appeals of Virginia Informational Pamphlet 
 Guidelines for Filing Digital Briefs 
 Rules of the Supreme Court of Virginia 


 Circuit Court
         Individual Circuit Court Homepages 
 Case Status and Information
             Circuit Court Case Information 
 Fees 
 Circuit Court Records Information 

 Forms 
 Manuals
            Court-Appointed Counsel Procedures & Guidelines Manual
Court-Appointed Counsel Eligibility
Circuit Court Clerks' Duties List 
Circuit Court Clerk's Manual - Civil
Circuit Court Clerk's Manual - Criminal

 Programs
             Drug Treatment Courts 
 Foreign Language Services 
 Guardians Ad Litem 
 Judicial Settlement Conference 
 Mediation 
 Parent Education 

 Resources and Reference Materials
             Americans with Disabilities Act (ADA) 
 Circuit Courts Informational Pamphlet  
 Commissioners of Accounts
         Circuit Court Fiduciary Forms 
 Manual for Commissioners of Accounts 
 Alphabetical Listing of Commissioners of Accounts 
 Uniform Fee Schedule Guidelines  
 Guardians and Conservators of Incapacitated Adults 
 Jury Service 
 Probate and Estate Administration 
 Records Management and Retention, Library of Virginia 
 Rules of the Supreme Court of Virginia 
 Unclaimed Property Division, Virginia Department of the Treasury  


 General District Court
         Individual General District Court Homepages 
 Case Status and Information
             General District Court Case Information 
 General District Court Civil Filing Fee Calculation 

 Forms 
 Pay Traffic Tickets and Other Offenses
             Payments Online (General District Courts Only) 
 Payments by Mail 

 Programs
             Drug Treatment Courts 
 Foreign Language Services 
 Mediation 

Manuals
            Court-Appointed Counsel Procedures & Guidelines Manual
Court-Appointed Counsel Eligibility
 District Court Forms Manual 
 District Court Judges Benchbook 
 General District Court Manual

 Resources and Reference Materials
             Americans with Disabilities Act (ADA) 
 Code of Virginia 
 Commonwealth of Virginia Agency Websites 
 General District Courts Informational Pamphlet 
 Licensed Property and Surety Bail Bondsmen 
 Rules of the Supreme Court of Virginia 
 Small Claims Court Procedures 


 Juvenile and Domestic Relations District Court
         Individual Juvenile and Domestic Relations District Court Homepages 
 Forms 
 Manuals
            Court-Appointed Counsel Procedures & Guidelines Manual
Court-Appointed Counsel Eligibility
District Court Forms Manual 
 District Court Judges Benchbook 
 Juvenile and Domestic Relations District Court Manual 

 Programs
             Assistance with Protective Orders (I-CAN!) 
 Court Improvement Program 
 Drug Treatment Courts 
 Foreign Language Services 
 Guardians Ad Litem 
 Mediation 
 Parent Education 

 Resources and Reference Materials
             Americans with Disabilities Act (ADA) 
 American Bar Association (ABA) Center on Children and the Law 
 Code of Virginia 
 Commonwealth of Virginia Agency Websites 
 Juvenile and Domestic Relations District Courts Informational Pamphlet 
 National Council of Juvenile and Family Court Judges 
 Rules of the Supreme Court of Virginia 


 Magistrate System
         About 
 Complaint Procedure
             Instructions 
 Magistrate Complaint Form 

 Magistrate System Organizational Chart  
 Map Showing Virginias Magisterial Regions 
 Resources and Reference Materials
             Americans with Disabilities Act (ADA) 
 Chapter 3 of Title 19.2 of the Code of Virginia 
 Magistrate Manual 


 Special Justices
 Forms 
 Resources and Reference Materials 
 Americans with Disabilities Act (ADA) 
 Training Standards and Appointment Guidelines 
 Employment Opportunities
 General Contact Information for All Courts
         Supreme Court of Virginia  
 Court of Appeals of Virginia  
 Circuit Courts 
 District Courts 
 Chief Judges  
 Justices and Judges 
 Substitute Judges  

 Office of the Executive Secretary (OES)
         Assistant Executive Secretary and Counsel
            
          
 Court Improvement Program
             Programs 
 Resources and Reference Materials 

 Educational Services 
 Fiscal Services
             Chart of Allowances 
 Forms 
 Judicial Travel Guidelines 
 Procurement 

 Human Resources
             Americans with Disabilities Act (ADA) 
 Employment 

 Judicial Information Technology 
 Judicial Planning
             Comprehensive Planning Activities 
 Statistical Information 
 Programs 

 Judicial Services
             Circuit Court Services 
 General District Court Services 
 Juvenile and Domestic Relations District Court Services 
 Dispute Resolution Services 
 Drug Treatment Court Services 
 Foreign Language Services 
 Magistrate Services 
 Department Organizational Chart 
 Programs 

 Legal Research 
 Legislative and Public Relations
             Legislative Websites 


 Americans with Disabilities Act (ADA) 
 Online Services
     Pay Traffic Tickets and Other Offenses
         Payments Online (General District Courts Only) 
 Payments by Mail 

 Assistance with Protective Orders (I-CAN!)
         I-CAN!TM Virginias Online Forms Completion System for Protective Orders 
 I-CAN! Resources
             Frequently Asked Questions 
 Manual for Local Workgroups 

 Court-Specific Information for Filing Protective Order Petitions 
 Juvenile and Domestic Relations District Court 

 Case Status and Information
         Supreme Court of Virginia 
 Court of Appeals of Virginia 
 Circuit Court 
 General District Court 

 Circuit Court Records Information 
 Employment Opportunities 
 Fees
         Circuit Court Civil Filing Fee Calculation 
 Deed Calculation 
 General District Court Civil Filing Fee Calculation 

 Opinions Search 
 Searchable Directories
         Certified Court-Appointed Attorneys 
 Guardians Ad Litem
             For Children Listed by District 
 For Incapacitated Adults Listed by District 

 Justices, Judges, Clerks and Chief Magistrates 
 Magistrates 
 Mediation
             Court Certified Mediators by Circuit 
 Find A Circuit Court Mediator 
 Mediator Mentors by Circuit 
 Searchable Mediator Directory (by qualifications) 

 Find a Parent Education Seminar 
 Circuit Court 
 Juvenile & Domestic Relations Court             


 Case Status and Information
     Supreme Court of Virginia 
 Court of Appeals of Virginia 
 Circuit Court
         Case Information 
 Fees
             Civil Filing Fee Calculation 
 Deed Calculation 

 Records Information 

 General District Court
         Case Information
             Pay Traffic Tickets and Other Offenses 

 Civil Filing Fee Calculation 

 Juvenile and Domestic Relations District Court 

 Court Administration
     Office of the Executive Secretary (OES)

         Assistant Executive Secretary and Counsel
           
          
 Court Improvement Program
             Programs 
 Resources and Reference Materials 

 Educational Services 
 Fiscal Services
             Chart of Allowances 
 Forms 
 Judicial Travel Guidelines 
 Procurement 


 Human Resources
             Americans with Disabilities Act (ADA) 
 Employment 

 Judicial Information Technology 
 Judicial Planning
             Comprehensive Planning Activities 
 Statistical Information 
 Programs 

 Judicial Services
             Circuit Court Services 
 General District Court Services 
 Juvenile and Domestic Relations District Court Services 
 Dispute Resolution Services 
 Drug Treatment Court Services 
 Foreign Language Services 
 Magistrate Services 
 Department Organizational Chart 
 Programs 

 Legal Research 
 Legislative and Public Relations
             Legislative Websites 


 Judicial Policy Making Bodies
         Judicial Council 
 Committee on District Courts 
 Judicial Conference of Virginia 
 Judicial Conference of Virginia for District Courts 

 State Law Library
         Legal Links
             Virginia Codes, Rules and Statutes 
 Federal Links 
 Virginia State and Local Government 
 Legal Publications Online 
 Law Schools in Virginia 
 National Judicial Administration Organizations 
 Other Resources 

 Research Requests  
 The Library Collection 
 Virginia Public Law Libraries 
 SCV Historical Advisory Committee
        
 Directories
     Bail Bondsmen (Licensed Property and Surety) 
 Certified Court-Appointed Attorneys 
 Commissioners of Accounts
       General Contact Information for All Courts
         Supreme Court of Virginia 
 Court of Appeals of Virginia 
 Circuit Courts 
 District Courts 
 Chief Judges 
 Justices and Judges 
 Substitute Judges 

 Guardians Ad Litem
         For Children
             Listing in Alphabetical Order  
 Listing of Qualified Guardians Ad Litem for Children by District (Map) 

 For Incapacitated Adults
             Listing in Alphabetical Order 
 Listing of Qualified Guardians Ad Litem for Adults by District (Map) 


 Interpreters
         Blind and Vision Impaired  
 Deaf and Hard of Hearing 

 Judicial Settlement Conference Judges 
 Magistrates 
 Mediation
         Alternative Dispute Resolution Organizations 
 Court Certified Mediators (by Circuit) 
 Find a Circuit Court Mediator 
 Mediator Mentors (by circuit) 
 Mediation
          Coordinator Contractors (by locality)  
 Mediation Coordinator Contractors (by organization) 
 Mediation Services Contractors (by locality) 
 Searchable Mediator Directory 
 Virginia Association of Community Conflict Resolution 

 Find a Parent Education Seminar 
 Circuit Court 
 Juvenile & Domestic Relations Court              

 Public Law Libraries 
 Search for Justices, Judges, Clerks and Chief Magistrates 
 Forms
     Supreme Court of Virginia 
 Court of Appeals 
 Circuit Court
         Forms Available for Completion Online
             Criminal 
 Civil 
 Deed Book 
 Fiduciary 
 Certificate of Assumed or Fictitious Name 

 Circuit Court Forms List 
 Sample Circuit Court Forms and Instructions 

 General District Court
         Forms Available for Completion Online
             Traffic 
 Criminal 
 Civil 
 General 

 Form-Related Information 
 District Court Forms List 
 District Court Forms Manual 

 Juvenile and Domestic Relations District Court 
         Forms and Instructions 
 Form-Related Information 
 Uniform Interstate Family Support Act (UIFSA) Forms 
 District Court Forms List 
 District Court Forms Manual 

 Judicial Inquiry and Review Commission Complaint Form 
 Judicial Settlement Conference 
 Mediation
         Circuit Court Mediation 

 Parent Education Self Evaluation 


  Judicial Branch Agencies
  
    Judicial Inquiry and Review Commission
     About 
 Canons of Judicial Conduct 
 Complaint Form 
 Rules
 Judicial Ethics Advisory Committee
         Order Creating (JEAC) 
 Opinions Issued by the Judicial Ethics Advisory Committee 


 Virginia Board of Bar Examiners 
 Virginia Criminal Sentencing Commission 
 Virginia State Bar 

 Programs
     Assistance with Protective Orders (I-CAN!)
         I-CAN!TM Virginias Online Forms Completion System for Protective Orders 
 I-CAN! Resources
             Frequently Asked Questions 
 Manual for Local Workgroups 

 Court-Specific Information for Filing Protective Order Petitions 
 Juvenile and Domestic Relations District Court 

 Concluded Programs and Studies 
         Commission on Mental Health Law Reform 
            
               Judicial Boundary Realignment Study 
 
 Judicial Performance Evaluation (JPE) 
 
 Pandemic Flu Preparedness Commission 
 

 Drug Treatment Courts
         About 
 Directory of Drug Treatment Courts By Model and Locality 
 Drug Treatment Court Act - Virginia Code § 18.2-254.1 
 Drug Treatment Court Models 
 Drug Treatment Court Standards 
 Evaluation Reports
 Informational Video 
 Resources and Reference Materials
             Information for Local Drug Treatment Court Programs 
 Publications 

 Statewide Advisory Committee
             Advisory Committee Structure 
 Members 
 Meeting Schedule and Minutes 

 Training Calendar 

 Foreign Language Services
         Certification
             Certification Requirements 
 Frequently Asked Questions About Certification 
 Program Information and Registration 
 Study Materials 

 Frequently Asked Questions About Interpreters 
 Standards and Guidelines
             Code of Professional Responsibility for Interpreters 
 Guidelines for Serving Non-English Speakers in the Virginia Court System 

 Other Interpreter Services
             Blind and Vision Impaired 
 Deaf and Hard of Hearing 


 Guardians Ad Litem (GAL)
         Programs
             Guardians Ad Litem for Children 
 Guardians Ad Litem for Incapacitated Persons (Adults) 

 Complaints Regarding Guardians Ad Litem 

 Hearing Officers
         Deskbook 
 System Rules of Administration 

 Journey Through Justice 
 Judicial Settlement Conference
         Forms 
 Frequently Asked Questions 
 Judges 
 Procedures
             Checklist for Court Personnel 
 Checklist for Lawyers 
 Statistics
         

 Mediation
         Certification and Training
             Certification Requirements 
 Helpful Things to Consider Before Taking Mediation Training 
 Calendars of Training Courses and Conferences 
 Child Support Training Presentation 

 Circuit Court Mediation
             Find a Circuit Court Mediator 
 Forms 
 Resources and Reference Materials 

 Complaint Process
             Complaint Procedures for Mediators Certified to Receive Court-Referred Cases  
 Mediation Complaint Form [Form ADR - 1004] 
 Standards of Ethics and Professional Responsibility for Certified Mediators 

 Directories 
 Frequently Asked Questions About Mediation 
 Forms and Applications 
 Mediation Information System
             Instructions for Mediation Information System 

 Resources and Reference Materials
             Alternative Dispute Resolution Overview and Statistics (PowerPoint) 
 General Information 
 Child Dependency Mediation 

 Standards and Guidelines
             Guidelines 
 Standards of Ethics and Professional Responsibility for Certified Mediators 
 Statutory References Governing Mediation Procedures 


 Parent Education
         Find a Parent Education Seminar 
 Circuit Court 
 Juvenile & Domestic Relations Court              

 Information for Providers 
 Resources and Reference Materials 

 Virginia Access to Justice Commission 
          Commission Meeting Schedule 

 Judicial Branch Expenditures 




    For
                Citizens
     For
                Legal Community
   For
                Students/Teachers














Public
            Advisory: "Court Notice" Email Scam
Welcome to the Web site of
              Virginia’s Judicial System
              Our aim is to assure that disputes are resolved justly, promptly, and
              economically through a court system unified in its structures and administration.
              This system is comprised of the Supreme Court of Virginia, the Court
              of Appeals of Virginia, circuit courts in thirty-one judicial circuits,
              general district and juvenile and domestic relations district courts
              in thirty-two districts, and magistrates in offices in thirty-two districts.
              The administrative office of the courts, known in Virginia as the Office
              of the Executive Secretary, supports the administration of the court
              system under the direction of the Chief Justice and the Executive Secretary.  
Virginia Judicial Workload Assessment Report
          Chapter 601, Virginia Acts of Assembly (2012), directed the Supreme Court of Virginia to "develop and implement a weighted 	caseload system to precisely measure and compare judicial caseloads throughout the Commonwealth on the circuit court, general 	district court, and juvenile and domestic relations district court levels" and to develop "a recommended plan for the realignment of the circuit and district boundaries."  In response to the legislation, the Supreme Court of Virginia's Office of the Executive Secretary contracted with the National Center for State Courts to develop a weighted caseload system for Virginia's trial courts and to recommend a plan for the realignment of the circuit and district boundaries.  The Virginia Judicial Workload Assessment Report was submitted to the Court by the National Center for State Courts as a result of the workload assessment study they completed, and it details the weighted caseload system they developed and includes their recommendations regarding boundary realignment in Virginia. 
Press
        Release

The
                Honorable Cynthia D. Kinser, Chief Justice of the Supreme Court
            of Virginia, Announces Retirement

2014
          State of the Judiciary Address
          Presented on May 13, 2014, to the Judicial Conference of Virginia, by the Honorable Cynthia D. Kinser, Chief Justice. 
 

How Do I ...?





 
 
 
 
 
 
 

 
 
 



Quick Links
 RSS
What's
          New
Pay
          Traffic Tickets and Other Offenses
Employment
          Opportunities
Find
          a Local Court
Opinions
Rules
          of the Supreme Court of Virginia
Frequently
          Asked Questions
Legal
          Links
Site
          Map
Maps of Virginia


By
              Judicial Circuit/District
By
              Magisterial Region



Page Translation
Language Translation Disclaimer



Office of the Executive Secretary
Supreme Court of Virginia
100 North Ninth Street
Richmond, Virginia 23219 
Copyright 2009 Office of the Executive Secretary, Supreme Court of Virginia.  All rights reserved.WAI Level A Compliant
To report technical problems with our Web site, please contact the webmaster.  The webmaster will not respond to inquiries seeking legal advice or about specific cases.  Questions about specific cases should be directed to the court in which the case has been or will be filed.